UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−x
IN RE:                                                                          Chapter: 11



Mezz57th LLC                                                                    Case No.: 20−11316−shl
      John
aka   Barrett
                              Debtor(s)
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−x


                  ORDER SCHEDULING STATUS CONFERENCE UNDER 11 U.S.C. § 1188



           Debtor commenced this case under chapter 11 of title 11 of the United States Code ("Bankruptcy Code")
and stated in the petition that the Debtor is a small business Debtor pursuant to Fed. R. Bankr. P. 1020(a), and elected
to proceed as a small business Debtor under Subchapter V of chapter 11 of the Bankruptcy Code. Pursuant to the
requirements of Bankruptcy Code § 1188, an initial case status conference shall be conducted by the Honorable Sean
H. Lane on July 23, 2020 at 10:00 AM to be held in Courtroom 701, One Bowling Green, New York, NY
10004−1408.

            Pursuant to 11 U.S.C. § 1188(c) of the Bankruptcy Code, not later than 14 days before the date of the
status conference under subsection (a), the Debtor shall file with the court and serve on the trustee and all parties in
interest a report that details the efforts the debtor has undertaken and will undertake to attain a consensual plan of
reorganization.

           Pursuant to 11 U.S.C. § 1189(b) of the Bankruptcy Code, Debtor shall file and serve a plan not later than
90 days after the order for relief under this chapter, unless the court extends the deadline.

           Failure to comply with this order may result in the dismissal of this case.


Dated: June 16, 2020                              /s/ Honorable Sean H. Lane
                                                  United States Bankruptcy Judge
